Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Funds II Supplement dated January 15, 2009 to the current Prospectuses dated December 26, 2007 as revised September 30, 2008 Retirement Distribution Portfolio Retirement Rising Distribution Portfolio The following supplements the Annual Operating Expenses table: The Adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements and made subsequent to January 1, 2009, for a period of three years following the beginning of the month in which such reimbursement or waivers occurred.
